Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 1 of 15




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

SIMONE WILSON                           )
                                        )
      Plaintiff,                        )     CIVIL ACTION FILE NO.
                                        )
v.                                      )
                                        )
                                        )
METLIFE GROUP INC.                      )
                                        )     JURY TRIAL DEMANDED
                                        )
                                        )
      Defendant.                        )


                            COMPLAINT


COMES NOW Plaintiff Simone Wilson and files this Complaint for Damages

against Defendant MetLife Group Inc. (“MetLife” or Defendant) and

respectfully shows the Court as follows:

                           JURISDICTION

                                   1.

1.    This is an action for legal and equitable relief to redress unlawful

discrimination on the basis of gender and retaliation arising under Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.

(hereinafter “Title VII”), the Lilly Ledbetter Fair Pay Act of 2009; and the

Equal Pay Act of 1963, as amended, 29 U.S.C. § 206(d) (hereinafter “EPA”),


                                    1
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 2 of 15




which provide relief for discrimination in employment on the basis of sex.

Plaintiff seeks declaratory and injunctive relief, back pay, front pay,

compensatory damages, punitive damages and attorney’s fees and costs. The

claims herein present federal questions thus jurisdiction is proper before this

Court pursuant to 28 U.S.C. § 1331. Plaintiff further invokes pendant

jurisdiction of this Court pursuant to 28 U.S.C. § 1367 to hear and decide

claims arising under the laws of the State of Georgia.

                               VENUE

2.    Venue is proper pursuant to, inter alia, 28 U.S.C. § 1391(b)(2) and 42

U.S.C. § 2000e-5(f)(3). Moreover, the unlawful employment practices

alleged below were committed within the geographic boundaries of the

Atlanta Division, Northern District of the United States District Court,

within the State of Georgia.

3.    Defendant operates within the geographic boundaries of the United

States District Court for the Northern District of Georgia.

4.    This Court has personal jurisdiction over Defendant as it operates

within the geographic boundaries of this Court and its registered agent is

located within the geographic boundaries of this Court.




                                   2
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 3 of 15




                               PARTIES

5.    Plaintiff is a resident and citizen of the State of Georgia.

6.    Plaintiff is female.

7.    Defendant is a domestic limited liability company and registered to

conduct business in the State of Georgia.

8.    This Court has personal jurisdiction over Defendant.

9.    Defendant may be served through its Registered Agent as follows:

                          C T Corporation System
                            289 S Culver Street
                     Lawrenceville, Georgia 30046-4805

if formal service of process is not waived.

                                 FACTS

10.    Defendant employed fifteen or more employees for each working day

in each of twenty or more calendar weeks in 2017 through 2018.

11.   Defendant is subject to the anti-discrimination provisions of Title VII

and the EPA.

12.   Defendant is a global insurance and benefits company.

13.   Plaintiff was hired by Defendant on or about September 8, 2008 in the

pensions close out department.

14.   A. Chris Turner, male, (“Comparator Turner”) upon information and

belief began at MetLife in 2012.



                                    3
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 4 of 15




15.   Comparator Turner is a male comparator, but there may be other male

comparators.

16.   Both Plaintiff and Comparator Turner have a bachelor’s degree from

college.

17.   On or about September 16, 2013 Plaintiff was promoted to a business

Procedures Consultant.

18.   On or about 2014 Comparator Turner was promoted to team lead.

19.   On or about July 1, 2015 both Plaintiff and Comparator Turner were

promoted to “Supervisor” in the Structured Settlements Team (“SST”)

wherein they were to supervise 8-9 employees.

20.   At the time of promotion, Plaintiff had been with MetLife for 7 years,

and Comparator Turner had been with MetLife for approximately 3 years.

21.   This was the first Supervisor position at MetLife for both Plaintiff and

Comparator Turner.

22.   Both Plaintiff and Comparator Turner were managed and had their

salary determined by Director Timothy Gibbons (“Gibbons”).

23.   When Plaintiff started as a Supervisor, she was paid a salary of $57,000.

24.   When Comparator Turner started as a Supervisor, he was given a raise

from $61,200 to $64,000.




                                   4
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 5 of 15




25.   During her time as a Supervisor, Plaintiff noticed that Comparator

Turner was favored by her managers.

26.   For example, Comparator Turner was given praise and high ratings for

subjective things like doing the “actual work” or “having taken ownership” of

an issue, whatever that means, while Plaintiff was criticized for being too

focused on “performance metrics”. These “performance metrics” were the

metrics that MetLife told her and Comparator Turner would be the measure

of their performance as Supervisors.

27.   When Plaintiff asked specifically, what Comparator Turner was doing

that constituted taking “ownership” of an issue or “doing the actual work” so

that she could improve, she was told that she was too “competitive,” and that

she should not focus on what he is doing, but worry about herself.

28.   Plaintiff made complaints of gender discrimination to MetLife’s HR

department, and to Gibbons.

29.   Shortly after her complaints, Plaintiff began to be loaned out to other

departments and her work on the SST began to be assumed by Comparator

Turner.

30.   On or around February 2018, Comparator Turner was promoted to a

manager’s position.




                                  5
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 6 of 15




31.   Despite Plaintiff’s seniority and high performance, she was not told

about the position, nor did she see it posted.

32.   Plaintiff was not interviewed for the position Comparator Turner

received.

33.   Plaintiff again made complaints of gender discrimination.

34.   In response, Plaintiff was told that she was having performance

problems. This was the first time Plaintiff had received negative performance

feedback.

35.   On or around March 2, 2018 Plaintiff was inadvertently provided with

compensation statements for herself (Ex. 1-A) and Comparator Turner (Ex. 1-

B).

36.   These compensation statements show that, although both Plaintiff and

Comparator Turner held the same positions in 2017, Comparator Turner was

paid $88,000 in base salary in 2017 and Plaintiff was paid $66,800 in base

salary. (See Ex. 1-A & 1-B to Plaintiff’s EEOC Charge attached hereto and

incorporated herein).

37.   Comparator Turner was also paid a higher bonus in 2017.

38.   Comparator Turner was paid $98,570 in total compensation for 2017.

(See Ex. 1-B).




                                    6
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 7 of 15




39.   Plaintiff was paid $74,446 in total compensation for 2017. (See Ex. 1-

A).

40.   MetLife paid Comparator Turner in excess of $20,000 more than they

paid Plaintiff in 2017.

41.   Upon seeing this pay disparity, Plaintiff became distraught, and unable

to work.

42.   Plaintiff attempted to follow up with Defendant regarding her

complaints of discrimination, but she was put off.

43.   Plaintiff specifically spoke with Defendant’s HR representative,

Debbie Colasanti, and discussed the pay disparity she had seen between

herself and Comparator Turner.

44.   Specifically, Ms. Colasanti said that Comparator Turner was paid

similarly to Plaintiff in 2017.

45.   Ms. Colasanti specifically said that Comparator Turner was not paid

$20,000 more than her in 2017.

46.   Ms. Colasanti’s statements to Plaintiff regarding the pay disparity

between Plaintiff and Comparator Turner were untrue.

47.   Plaintiff pointed out that this was not what his compensation statement

said, and Defendant again claimed that MetLife’s statement was either wrong

or Plaintiff was misinterpreting the statement.



                                   7
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 8 of 15




48.   On or around March 23, 2018, Plaintiff felt she had no choice but to

resign/be constructively discharged.

49.   On her last day, April 5, 2018, Plaintiff made a formal written

complaint of gender discrimination. (Ex. 1-C). In this email she asked why

Comparator Turner was paid more in 2017 and why he was promoted over

her in 2018. (See Ex. 1-C)

50.   MetLife did not respond to Plaintiff’s April 5, 2018 email.

51.   On May 1, 2018 Plaintiff followed up with MetLife (Ex. 1-D).

52.   On June 8, 2018 Plaintiff filed an EEOC Charge (Ex. 1)

53.   On July 5, 2020 the EEOC issued Plaintiff her Right to Sue letter (“RTS

letter”) (See Ex. 2).

54.   This lawsuit has been commenced within 90 days of her receipt of the

RTS letter from the EEOC.

             COUNT I – VIOLATION OF TITLE VII: GENDER
            DISCRIMINATION – DISPARATE IMPACT AND/OR
                      DISPARATE TREATMENT


55.       Plaintiff incorporates paragraphs 1-54 above, as if fully set forth

herein.

56.   Defendant has discriminated against Plaintiff because of her gender,

female, in the terms of wages/compensation and other terms, conditions and

privileges of her employment.


                                    8
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 9 of 15




57.   Defendant has engaged in and continue to engage in a pattern and

practice of discriminating against their female employees, including Plaintiff,

with respect to wages/compensation and other terms and conditions and

privileges of their employment.

58.   The selection and pay procedures of Defendant had, and continue to

have, a disparate impact on female employees, including Plaintiff.

59.   Job positions with higher rates of commission and pay were given to

male employees over Plaintiff.

60.   Female employees, including Plaintiff, are offered substantially

different compensation packages than those offered to male employees for the

same, or substantially same, positions that require doing equal work.

61.   Lesser-qualified males, or those lacking Plaintiff’s seniority, were

given both higher base salaries and bonus than Plaintiff.

62.   Comparator Turner was also given higher reviews and a raise due to his

gender.

63.   Plaintiff was denied higher paying positions because of her sex.

64.   The criteria used by Defendant to make selection decisions for

employee compensation are discriminatory.

65.   Plaintiff has been, and continues to be, directly affected by the

discriminatory practices described including being denied equal pay for equal



                                   9
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 10 of 15




work and being denied the opportunity to work in an environment free from

sexual discrimination.

66.   The sex discrimination set forth herein also further adversely affected

Plaintiff and other female employees by promoting and reinforcing sexual

stereotypes and sexual bias in the workplace.

67.   Plaintiff has been subjected to systemic sexual discrimination

including, but not limited to, a pattern and practice of intentional

discrimination and practices that have an unlawful disparate impact on her

employment opportunities. Such sexual discrimination includes a policy and

practice of restricting female employment opportunities to lower

classifications and compensation levels. The means of accomplishing such

sex discrimination includes, but is not limited to, Defendant Employer’s

promotion selection and compensation procedures, sexually discriminatory

working conditions, and unequal terms and conditions of employment.

68.   Defendant Employer’s selection and compensation procedures

incorporate the following sexually discriminatory practices: 1) reliance upon

subjective procedures and criteria which permit and encourage the

incorporation of sexual stereotypes and bias against female employees; 2)

refusal to establish policies, procedures, or criteria that reduce or eliminate

disparate impact and/or intentional sexual bias or stereotypes in Defendant



                                  10
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 11 of 15




Employer’s decision making process for compensation and promotion; 3)

refusal to place women on appropriate salary schedules; 4) refusal to

compensate women at the same level as male employees; and, 5) paying

women less than male employees for the same or substantially same work.

69.   Defendant Employer’s compensation and selection procedures have

had a disparate impact on Plaintiff. Such procedures are not valid, job related

or justified by business necessity. There are objective and structured

compensation and selection procedures available to Defendant Employer,

which would have a less disparate impact on females and equal or greater

validity and job relatedness, but Defendant has refused to consider and/or to

use such procedures.

70.   Defendant Employer’s compensation and selection procedures were

implemented with the intent of having a disparate impact on Plaintiff and other

female employees.

71.   Defendant Employer’s compensation and selection procedures have

adversely affected Plaintiff and other female employees, including but not

limited to, the following ways: assigning females to inferior pay rates, and

other unequal terms and conditions of employment in favor of male

employees; and encouraging or ratifying sexually discriminatory conditions




                                  11
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 12 of 15




of work and sexually demeaning stereotypes regarding the capabilities,

motivation and interests of females.

72.   Defendant engaged centralized control over the compensation of

Plaintiff and other female employees.

73.   Defendant have continuously engaged in, condoned and ratified

discriminatory practices to constitute a continuing violation of Title VII.

74.   Plaintiff has no plain, adequate, or complete remedy of law to redress

the wrongs alleged herein, and this suit for back-pay, an injunction, other

equitable relief, and a declaratory judgment is her only means of securing

adequate equitable relief.

75.   Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant Employer’s unlawful practices as set forth herein unless

enjoined by this Court.

76.   Because of Defendant Employer’s discriminatory employment

practices, Plaintiff has experienced harm, including loss of compensation,

back and front pay, and other employment benefits.

       COUNT II: VIOLATION OF TITLE VII: RETALIATION


77.   Plaintiff incorporates paragraphs 1-76 above, as if fully set forth herein.

78.   Plaintiff engaged in protected activity under Title VII by making

complaints of gender discrimination and disparate treatment to Defendant.


                                   12
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 13 of 15




79.    After Plaintiff’s complaints of gender discrimination and disparate

treatment, Plaintiff was retaliated against and subject to adverse employment

actions, including receiving lower ratings, being passed over for promotion,

bonus, etc.

80.    The true reason for the retaliatory acts described above was to retaliate

against her for making complaints of gender discrimination and disparate

treatment.

81.    As a direct and proximate result of the above-mentioned discriminatory

conduct, Plaintiff suffered lost wages and benefits, diminished employment

opportunities and emotional distress, for which Defendant is liable.

        COUNT III & IV: VIOLATION OF THE LILLY LEDBETTER
          FAIR PAY ACT OF 2009 AND THE EQUAL PAY ACT


82.    Plaintiff incorporates paragraphs 1-81 above, as if fully set forth herein.

83.    Defendant violated Plaintiff’s rights under the Equal Pay Act when they

deprived her of pay equivalent to those of males performing the same duties

as Plaintiff.

84.    Defendant received notice of the above alleged wage inequities directly

from Plaintiff.

85.    All Defendant Employer’s actions were executed intentionally,

willfully, knowingly and with malice and recklessness. Moreover, Defendant



                                    13
Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 14 of 15




Employer, acted with deliberate indifference to the known or apparent

consequences of its actions.

86.     Plaintiff has suffered actual injuries and damages as a direct and

proximate result of the above-described violations including but not limited

to back pay, front pay, and compensatory damages due to the daily emotional

distress suffered at her work and the effect of that distress on her health and

personal life. Moreover, Plaintiff is entitled to collect liquidated damages

against Defendant Employer under the Equal Pay Act for the pay disparities

equal to the full amount of back pay owed. And, because the denial of equal

pay was willful, Plaintiff is entitled to recover for three years of back pay as

well.

87.     As a direct and proximate result of the Defendant Employer’s sex-based

discrimination, Plaintiff suffered lost wages and benefits, bonuses,

significantly diminished employment opportunities and emotional distress.

WHEREFORE, Plaintiff prays as follows:

(a)     that Summons issue;

(b)     that Defendant be served with Summons and Complaint;

(c)     that trial by jury of all issues be had;

(d)     that judgment be issued against Defendant for any and all general,

        special and where applicable, punitive damages as allowed by law



                                      14
     Case 1:20-cv-04091-TWT-JKL Document 1 Filed 10/02/20 Page 15 of 15




           under each and every count and cause of action contained in the

           Complaint;

     (e)   for injunctive relief;

     (f)   for all costs of this action to be taxed against Defendant;

     (g)   for all costs and attorney’s fees to be awarded to Plaintiff; and,

     (h)   for any and all other further relief as this Court may deem just and

           equitable under the circumstances.

     Respectfully submitted, this 2nd day of October, 2020.

                                                   /s/ J. Stephen Mixon
                                                   J. Stephen Mixon
                                                   Georgia Bar No. 514050
                                                   steve@mixon-law.com
                                                   Attorneys for Plaintiff

THE MIXON LAW FIRM
1691 Phoenix Boulevard, Ste. 150
Atlanta, Georgia 30349
T: 770-955-0100
F: 678-999-5039




                                        15
